Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered August 24, 1989, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove his guilt beyond a reasonable doubt. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Although the defendant’s employer testified that the defendant was working at the time of the incident, four witnesses testified that they saw the defendant shoot the victim.
Resolution of issues of credibility as well as the weight to be accorded the evidence presented are primarily questions to be *650determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). The jury’s resolution of conflicts in the evidence will not be lightly overturned on appeal (cf., People v Garafolo, 44 AD2d 86, 88), and minor discrepancies in the testimony of witnesses do not render their testimony incredible as a matter of law (see, People v Perkins, 149 AD2d 441, 442). Upon the exercise of our factual review power (see, CPL 470.15 [5]), we are satisfied that the verdict was not against the weight of the evidence. Mangano, P. J., Harwood, Eiber and O’Brien, JJ., concur.